Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending. Claims 6-9 and 13-24 are withdrawn. Claims 1-5 and 10-12 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group I, species IB (chalcogen) in the reply filed on 8/8/2022 is acknowledged.
Applicant has asserted species II does not apply to group I. As group I is directed to a solid-state electrolyte, the examiner agrees.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a solid electrolyte comprising a core-shell particles comprising an alkali metal and sulfide material, but does not reasonably provide enablement for a solid-electrolyte comprising an alkali metal, a sulfide and a core-shell morphology comprising an unspecified material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims an electrolyte comprising:
An alkali metal;
A sulfide; 
A core -shell morphology
It is unclear what material has the core shell morphology, the alkali metal, the sulfide, both, or a third unidentified material.
Claims 2-5 and 10-12 are rejected as dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2017/0170473)
Regarding claim 1, Peled discloses a solid state electrolyte (i.e. ion conductor, see paragraph [0033]) comprising: 
an alkali metal (see paragraphs [0123], [0235]-[0239], specifically [0236]-[0237]) and 
a sulfide (see paragraphs [0123], [0235]-[0239], specifically [0236]), and 
having a core-shell morphology (see paragraph [0234], 
wherein the shell increases the stability of the solid state electrolyte during electrical cycling by reducing expansion of the core (see fig. 1, abstract and paragraphs [0021] and [0066]).
As Peled discloses choosing from a finite number of identified, predictable solutions i.e., alkali metal and sulfide, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 2, Peled discloses a solid state electrolyte of claim 1, further comprising P and Si (see paragraphs [0014], [0047], [0123]-[0125] and [0235]-[0239]).

Regarding claims 3 and 4, Peled discloses a solid state electrolyte of claim 1, wherein the alkali metal is selected from the group consisting of Li, Na, K, Rb, and Cs (claim 3), specifically lithium (claim 4) [0123]-[0125] and [0235]-[0239]).

Regarding claim 5, Peled discloses a solid state electrolyte of claim 1, further comprising a dopant atom incorporated into the solid state electrolyte (see paragraph [0221]).

Regarding claim 12, Peled discloses a solid state electrolyte of claim 1, but does not disclose wherein the shell has a Young's modulus of about 1 GPa to about 250 GPa.
Peled does disclose a substantially identical structure to that claimed.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also MPEP § 2112.01.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. as applied to claims 1 and 5 above, and further in view of Sun et al. (Oxygen Substitution Effects in Li10GeP2S12 Solid Electrolyte).
Regarding claims 10 and 11, Peled discloses a solid state electrolyte of claim 5, further comprising a dopant (see paragraph [0221]).
Peled does not disclose wherein the dopant atom is a chalcogen (claim 10), specifically wherein the chalcogen is O (claim 11).
Sun is analogous art to Peled as Sun is directed to a lithium solid electrolyte, wherein Sun discloses oxygen as a dopant, i.e. substitute for sulfur in lithium salt (see pages 798-803).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721